DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending. Claims 1, 5, 6, 16-18 and 20 are amended. Claim 19 is withdrawn. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 09/29/2022 containing amendments and remarks to the claims.

Response to Arguments
Applicant's arguments, see page 5, filed 09/29/2022, with respect to the rejection of claims 1-18 and 20 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. On page 5 of the Applicant’s remarks, the Applicant argues that the rejection under 35 U.S.C. 112(a) is moot because the claims have been amended. The Examiner does not find the Applicant’s argument persuasive. The Applicant has not amended the claims or persuasively argued that the claims are enabling for all promoters and combination of olefins and promoters within the scope of the claims. It remains undue for one of ordinary skill to determine the scope of the instantly claimed “promoter” and what combination of olefins and promoters are functional within the scope of the claims without an excessive amount of experimentation. The rejection under 35 U.S.C. 112(a) is maintained. 

Applicant’s arguments, see page 5, filed 09/29/2022, with respect to the rejections of claims 1-18 and 20 under 35 U.S.C. 112(b) have been fully considered and the following arguments are persuasive. The rejection of claim 1 for reciting “the reactant”, the rejection of claims 5 and 6 for reciting “wherein the conversion rate increases”, the rejection of claim 16 for reciting “during all phases”, and the rejection of claim 20 for reciting “the reactant” are all overcome by amendments made to the claims, and therefore have been withdrawn. The rejection of claim 12 is maintained as claim 12 has not been amended and no arguments have been presented with regards to claim 12. 
 
Applicant's arguments, see pages 5-6, filed 09/29/2022, with respect to the rejections of claims 16-18 under 35 U.S.C. 102 have been fully considered but they are not persuasive. 
On pages 5-8 of the remarks, the Applicant argues that the claims have been amended and the prior art of record does not disclose the intended results recited in the amended claims. However, the amendments are directed to intended results that are considered latent to the claimed process step and promoter, and the Applicant has not persuasively argued that the limitations the Examiner deems to be intended results, are not intended results that are expected by the prior art for performing the same process steps. Therefore, the rejections of claims 16-18 are maintained. 

Applicant’s argument, see page 6, filed 09/29/2022, with the respect to the claim warning has been fully considered but is not persuasive.
While claims 17 and 18 have been amended, the claims remain substantial duplicates of claim 16. While there are differences in the recited intended results of the promoters, the claims are substantial duplicates because the claims recite identical steps and preambles, wherein only the effect of the promoter differs. However, the effect of the promoter in the claims is considered to be the same as the promoters in the claims are the same and there has been no distinction made between the promoter of claim 16 and claims 17-18. As such, the promoters recited in claims 16-18 are considered the same and are expected to have each of the claimed functions of decreasing deactivation, increasing activity and stabilizing activity of the metathesis catalyst. Therefore, Applicant is still advised that claims 17 and 18 will be objected as being substantial duplicates if claim 16 is found to be allowable. 

The following is a modified rejection based on amendments made to the claims.

Claim Warning
Applicant is advised that should claim 16 be found allowable, claims 17 and 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The claims are substantially duplicates because the claims recite identical steps and preamble, where only the intended result of the promoter differs. However, as the promoters of claims 16-18 are considered the same promoters, it is expected that the same promoters have the same effect and result when used in the same process steps. As such, the promoters of claims 16-18 are all expected to have similar effect and result and all be capable of decreasing deactivation, increasing activity, and stabilizing activity of the metathesis catalyst. As such, the claims are considered substantial duplicates of one another that cover the same process with the same scope. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The rejection is based upon the concept of undue experimentation associated with a determination of the metes and bounds of the invention. 
There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988). These factors are: the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary. The examiner will discuss these factors as they apply to the instant invention.
The claimed invention is directed to a method of contacting olefins and a promoter with a catalyst, such that the promoter causes an increase in metathesis activity. Although the specification mentions a number of promoter molecules, the burden associated with determining which combination of olefins, catalysts and promoters achieve the intended results remains problematic.
The claims are extremely broad with the recitation of olefins/olefin feedstock and promoter. There are numerous olefins known in the art with different properties and numerous promoters that are neither contemplated nor disclosed by the Applicant that fall within the scope of the claimed terminology. It is well known in the art that promoters for metathesis may include compounds used in addition to the catalytically active material to impart high activity including alkali metals, phosphates, oxides and inorganic bases (see Butler US2011/0077444 A1 – [0023], for example). These types of promoters are not disclosed or contemplated by the Applicant. Additionally, the claims do not appear to be limited to any specific range of olefins and clearly include olefins that are not disclosed or contemplated by the Applicant. Thus, the potential combinations within the scope of the instant claims are nearly limitless. 
In the prior art, olefin metathesis is known and it is also known that metathesis activity can be increased with the presence of a catalytic promoter. Promoter molecules such as those considered electron-rich olefin molecules are also somewhat known in certain metathesis reaction. For example, Gartside (US 2011/0034747 A1) teaches that recycling 2,3-dimethyl-2-butene to a metathesis reaction between isobutylene and 1-butene promotes selectivity and inhibits byproduct formation, while increasing overall conversion ([0047]-[0050]). However, some “promoter molecules” will work for particular reactions and catalyst but will be ineffective for others. 
Although there is some small degree of predictability in the use of promoter molecules, the success of such use is completely dependent on the particular reaction, catalyst and promoter being used. Absent an exact characterization of the nature of the catalyst or reaction, a skilled artisan will not be directly led to which promoters are function for a given process, and which promoters will not work. 
The instant disclosure provides specific guidance only for a limited number of olefin metathesis reactions, propylene self-metathesis and butene/ethylene cross metathesis, and for specific promoter molecules that are olefin molecules.  No other information is presented that would provide the skilled artisan the additional information required about the promoter to determine what other promoters could possibly be employed and are encompassed by the term promoter. This limited disclosure, with no other guidance regarding the different promoters known in the art is insufficient for one having ordinary skill in the art to make a determination regarding the scope of promoters covered by the invention. 
 Additionally, the disclosure provides a showing that would appear to suggest that certain promoters such as 2-butene may be used during propylene metathesis, but would not be a promoter for 2-butene and ethylene cross metathesis. Therefore, knowing which (mono-, di-, tri-, or tetra-)alkylethylene compounds are suitable for promoting which olefin reactions would not be clear to one of ordinary skill. The Examiner notes that there does not appear to be a clear distinction between whether the promoter may be the same compounds as the olefin being metathesized, however, as claimed the promoters listed in claim 12, for example, are known starting olefins for metathesis. 
Although the specification provides several working examples, they are all directed to propylene self-metathesis or butene/ethylene cross metathesis and only recite specific dialkylethylene and trialkylethylene, wherein the alkyl group is a C1 group. Although a person of ordinary skill in the art would recognize a possible correlation between the carbon number of the promoter and the olefin reactant, absent more information, even a highly skilled artisan would not immediately be expected to recognize what combinations of olefins and promoters would function according to the claimed invention. 
As a result, the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance, as the number of possible species within the terminology “promoter” would confound the artisan required to determine acceptable functionality for a given olefin metathesis. The artisan would be presented with myriad olefins and promoters that would result in an excessive amount of experimentation to determine the scope of the instantly claimed “promoter” and what combination of olefins and promoters are functional within the scope of the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting “a reactant conversion” in line 4 because it is not clear what the reactant is for the claimed method. The preamble reciting converting an olefin by contacting a mixture of olefins and a promoter. It is not clear if the reactant is based on a single olefin within the claimed mixture of olefins or all olefin species, and whether the reactant includes the promoter since the promoters claimed may include reactive olefin species that participate in metathesis. As the claim does not explicitly recite what the mixture of olefins comprises, it is not clear how one of ordinary skill is to determine what compound is the “reactant” and therefore not clear how to determine “a reactant conversion”. 
Claims 2-15 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1. 
Claim 12 is indefinite for reciting “the promoter is 2-butene…” because it is not clear whether by reciting that the promoter may be a known olefin reactant for metathesis, that the claim is excluding the olefin being converted or the olefin mixture from comprising said promoters. For example, 2-butene and ethylene cross metathesis is known in the art and if the promoter is 2-butene, how would one distinguish the reactant 2-butene from promoter 2-butene? Additionally, would a recycle stream of unreacted 2-butene be considered a promoter? For purposes of examination, the promoter is considered to be a different species then the olefins in the claimed olefin mixture. 
Claims 17-18 are indefinite for reciting “during all phases” because it is not clear how this amendment limits the claims and it is not clear what phases are encompassed by the method. The specification only recites “all phases” in paragraph [0067] of the specification. It merely states that “if the gas-switching experiment is done in the presence of an alkene promoter like AME during all phases...” and does not clearly define what is meant by “all phases”. It would appear to the Examiner that “during all phases” is meant to mean that the promoter and olefin feed stock are exposed to the catalyst at the same time and will be interpreted as such for purposes of examination, however, the Examiner is unsure of the intention of the amendment and how the claim is to be limited. Clarification is requested.
Claim 20 is indefinite for reciting “a reactant conversion” in lines 1-2 because it is not clear what the reactant is for the claimed method. The claim recites an olefin feedstock and a promoter. It is not clear if the reactant is based on a single olefin within the olefin feedstock or all olefin species, and whether the reactant includes the promoter since the promoter may include reactive olefin species that participate in metathesis. As the claim does not explicitly recite what the olefin feedstock comprises, it is not clear how one of ordinary skill is to determine what compound is the “reactant” and therefore not clear how to determine “a reactant conversion”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gartside et al. (US 2011/0034747).
In regard to claims 16-18, Gartside teaches a process of metathesis comprising combining a recycle stream comprising 2,3-dimethyl-2-butene (promoter) with a feed stream comprising an olefin and exposing the recycle stream (promoter) and olefin feed to a catalyst (paragraphs [0050], [0020]). The recitations of “the promotor forming a fraction that positively relates to an increase in metathesis activity during catalysis”, “decreasing deactivation of the metathesis catalyst”, “increasing metathesis activity of the metathesis catalyst”, and “stabilizing metathesis activity of the metathesis catalyst” are intended results of the process and use of the promoter.  As such, one of ordinary skill in the art would expect the process and specifically the “promoter” of Gartside to inherently decrease deactivation of the catalyst, increase metathesis activity of the catalyst, stabilize the metathesis activity of the catalyst, and form a fraction that positively relates to an increase in metathesis activity as claimed, because Gartside teaches the same process of contacting the same metal oxide catalyst with the same olefin feed comprising another electron-rich olefin (promoter) as claimed, absent any evidence to the contrary. With the same promoter in the same process, the promoter is expected to function in substantially the same manner and have the same properties/functions/effects as claimed. The Examiner notes that the mere recognition or recitation of a latent property or effect of a promoter does not render nonobvious an otherwise known invention which discloses the same method with the same promoters.   

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwab et al. (U.S. Patent No. 6,646,172).
In regard to claims 16-18, Schwab teaches a process of metathesis comprising combining a recycled isobutylene stream with a feedstream comprising an olefin and exposing the recycle stream (promoter) and olefin feed to a catalyst (column 2, lines 28-33 and 44-45). The recitations of “the promotor forming a fraction that positively relates to an increase in metathesis activity during catalysis”, “decreasing deactivation of the metathesis catalyst”, “increasing metathesis activity of the metathesis catalyst”, and “stabilizing metathesis activity of the metathesis catalyst” are intended results of the process and use of the promoter.  As such, one of ordinary skill in the art would expect the process and specifically the “promoter” of Schwab to inherently decrease deactivation of the catalyst, increase metathesis activity of the catalyst, stabilize the metathesis activity of the catalyst, and form a fraction that positively relates to an increase in metathesis activity as claimed, because Schwab teaches the same process of contacting the same metal oxide catalyst with the same olefin feed comprising another electron-rich olefin (promoter) as claimed, absent any evidence to the contrary. With the same promoter in the same process, the promoter is expected to function in substantially the same manner and have the same properties/functions/effects as claimed. The Examiner notes that the mere recognition or recitation of a latent property or effect of a promoter does not render nonobvious an otherwise known invention which discloses the same method with the same promoters.   

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sigl et al. (US 2008/0200745).
In regard to claims 16-18, Sigl teaches a process comprising combining a recycled stream comprising 2-methyl-2-butene with an olefin feed stream, and exposing the recycle stream (promoter) and olefin feed stream to a catalyst (paragraphs [0012], [0048]). The recitations of “the promotor forming a fraction that positively relates to an increase in metathesis activity during catalysis”, “decreasing deactivation of the metathesis catalyst”, “increasing metathesis activity of the metathesis catalyst”, and “stabilizing metathesis activity of the metathesis catalyst” are intended results of the process and use of the promoter.  As such, one of ordinary skill in the art would expect the process and specifically the “promoter” of Sigl to inherently decrease deactivation of the catalyst, increase metathesis activity of the catalyst, stabilize the metathesis activity of the catalyst, and form a fraction that positively relates to an increase in metathesis activity as claimed, because Sigl teaches the same process of contacting the same metal oxide catalyst with the same olefin feed comprising another electron-rich olefin (promoter) as claimed, absent any evidence to the contrary. With the same promoter in the same process, the promoter is expected to function in substantially the same manner and have the same properties/functions/effects as claimed. The Examiner notes that the mere recognition or recitation of a latent property or effect of a promoter does not render nonobvious an otherwise known invention which discloses the same method with the same promoters.   

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Commereuc et al. (US 6,437,209, cited on IDS 24 August 2020).
In regard to claims 16-18, Commereuc teaches a process for metathesis in the presence of a stabilizing agent which reduces deactivation of the catalyst (column 1, lines 5-7). Commereuc teaches that the process comprises injecting a stabilizing agent into the reaction medium which is olefins (column 2, lines 7-8) in the presence of a catalyst (column 3, lines 4-7). Commereuc also  discloses that the stabilizing agent is injected during the entire course of the metathesis process which indicates that the promoter and olefin feedstock are exposed during all phases. Commereuc teaches the active step of contacting the promoter and olefin feed with a catalyst (column 2, lines 7-8, column 3, lines 4-7), and thus teaches the claimed process. The recitations of “the promotor forming a fraction that positively relates to an increase in metathesis activity during catalysis”, “decreasing deactivation of the metathesis catalyst”, “increasing metathesis activity of the metathesis catalyst”, and “stabilizing metathesis activity of the metathesis catalyst” are intended results of the process and use of the promoter.  As such, one of ordinary skill in the art would expect the process and specifically the “promoter” of Commereuc to inherently decrease deactivation of the catalyst, increase metathesis activity of the catalyst, stabilize the metathesis activity of the catalyst, and form a fraction that positively relates to an increase in metathesis activity as claimed, because Commereuc teaches the same process of contacting the same metal oxide catalyst with the same olefin feed comprising another electron-rich olefin (promoter) as claimed, absent any evidence to the contrary. With the same promoter in the same process, the promoter is expected to function in substantially the same manner and have the same properties/functions/effects as claimed. The Examiner notes that the mere recognition or recitation of a latent property or effect of a promoter does not render nonobvious an otherwise known invention which discloses the same method with the same promoters.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772